Citation Nr: 1435746	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for insomnia claimed as secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) claimed as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for a disability manifested by cramping of the upper and lower extremities claimed as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to September 1988 and from August 1990 to July 1991.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In April 2011 and April 2012, the Board remanded the claims for additional development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions as to two issues.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for entitlement to service connection for a disability manifested by cramping of the upper and lower extremities claimed as secondary to service-connected sarcoidosis is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  An acquired psychiatric disorder is not caused by or permanently made worse by service connected sarcoidosis or an occurrence or event in service.

2.  Insomnia is not caused by or permanently made worse by service connected sarcoidosis or occurrence of event in service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Insomnia was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its April 2012 remand, the Board instructed that addendum opinions be obtained from the April 2012 VA examiners.  The AOJ obtained such opinions and, for the reasons indicated below, the opinions were adequate and therefore complied with the Board's remand instructions.  In addition, pursuant to the Board's remand instructions, the AOJ requested from the Veteran in an April 2012 letter a written statement from a doctor whom he indicated had linked his insomnia to his sarcoidosis.  As the Veteran did not respond to this request, additional action on the part of the AOJ was not required pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the September 2010 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked, in particular asking the Veteran whether any health care professional had indicated that the Veteran's symptoms were due to noise exposure.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. 

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

Insomnia

On the April 2011 VA examination, the Veteran reported he could go several days without sleep.  He was unable to report on what his average level of sleep was.  He did best with ten to eleven hours of sleep per night.  He usually took an Ambien to help him sleep.  The pertinent diagnosis was insomnia not found at this time.  In its April 2012 remand, the Board found the opinion inadequate because the examiner did not provide a rationale for why it was determined that the Veteran did not have insomnia at the time of the examination or during the pendency of the claim, especially in light of the fact that the Veteran alleged problems with his sleep.  The Board therefore requested that an addendum opinion be obtained.  Moreover, during the September 2010 Travel Board hearing, the Veteran testified that a private health care provider had opined that the Veteran had insomnia which was due to his sarcoidosis.  Lay witnesses are competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Pursuant to the Board's remand instructions, the AOJ requested that the Veteran provide the statement or authorize VA to do so, but the Veteran did not respond. 

In a May 2012 addendum, the nurse practitioner who conducted the April 2011 VA examination indicated that she reviewed the claims file and that there was no evidence that the Veteran met the criteria for insomnia at any time during the pendency of the claim, i.e., since June 2008.  She noted that the Veteran had indicated he sometimes slept well and sometimes not, but usually slept for 8 hours per night and that he could fall asleep easily but would awaken at frequent intervals, and this does not meet the criteria for insomnia.  As the nurse practitioner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record.  In addition, the Veteran is competent to testify as to his own observations of his sleep patterns, and the nurse practitioner accounted for these statements in her diagnosis and opinion.  To the extent that the Veteran's statements and his report of the positive nexus opinion of a private physician constitute competent evidence of such nexus, the Board finds the specific, reasoned opinion of the nurse practitioner to be of greater probative weight than the general opinion reported by the Veteran and his own general lay statements.  The weight of the evidence is thus against a finding that the Veteran has insomnia that is caused or aggravated by sarcoidosis.

Moreover, there is no evidence in service treatment records or in any post-service treatment records that suggest that claimed insomnia had its onset in service or is due to any in-service event or occurrence.  As such, direct service connection is not in order.

Psychiatric Disorder

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder to include PTSD as secondary to the service-connected sarcoidosis.  The psychologist who performed the April 2011 VA examination found that the Veteran had depressive disorder not otherwise specified which was not linked to the service-connected sarcoidosis.  The psychologist noted the Veteran had reported that the onset of his depression occurred in 2001, coinciding with the breakup of the Veteran's marriage.  The psychologist opined that the Veteran's medical condition may have exacerbated the existing stressors, but it was not clear that it was the primary precipitant of the mood disorder.  She thus concluded that the Veteran's diagnosis was most reflective of a diagnosis of depressive disorder not otherwise specified, currently in remission and mild in nature.  She wrote, "This would not be caused by or secondary to his sarcoidosis."  The psychologist also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD due to lack of stressor experience that met criterion A of the DSM-IV and a lack of the full constellation of symptoms consistent with a diagnosis of PTSD.  The psychologist noted that the Veteran reported he began seeing a private health care professional in 2001 but the psychologist found these records were not contained in the claims file.

As noted by the Board, this opinion was inadequate because it did not take into account the records of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board therefore remanded the claim for an addendum opinion in which these private treatment records were considered.  In May 2012, the same VA psychologist offered an addendum opinion.  She reviewed her prior diagnoses and opinion and specifically noted that she reviewed the private treatment records from 2001 to 2003.  The psychologist noted that these records also indicated that the Veteran was struggling with marital and child custody issues and that his symptoms were remitting and he was coping adequately.  The psychologist thus found that these records were consistent with her prior opinion and adhered to her prior diagnosis and opinion.

As the VA psychologist explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although she noted that the Veteran's medical condition may have exacerbated his stressors, read in the context of the evidence of record including the definitive statement that depressive disorder was neither caused by nor secondary to sarcoidosis, the opinion is indicative of a lack of causation or aggravation by the sarcoidosis of the depressive disorder, with only a possibility ("may have") that the sarcoidosis aggravated the underlying stressors rather than the psychiatric disorder itself.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Moreover, there is no contrary medical opinion in the evidence of record.  To the extent that the Veteran asserts that his depressive disorder is related to his sarcoidosis, this etiological question is the type of complex medical matter as to which the courts have held lay testimony is not competent.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The weight of the evidence is therefore against a relationship between sarcoidosis and depressive disorder, to include on an aggravation basis.

The weight of the evidence is also against entitlement to service connection for PTSD.  The most probative diagnosis of record, indicating that the Veteran had depression and not PTSD and explaining the reasons for that conclusion, is that of the psychologist who conducted the April 2011 VA examination and prepared the May 2012 addendum.  To the extent that there were other diagnoses of PTSD, for example the May 2009 diagnosis of a VA social worker, who referenced a private diagnosis of PTSD, there is no indication that the PTSD was caused or aggravated by sarcoidosis.  The weight of the evidence is therefore against entitlement to service connection for PTSD secondary to sarcoidosis.

Finally, no other theory of entitlement has been reasonably raised by the evidence of record.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board has a duty to address all issues reasonably raised either by the appellant or by the contents of the record). There were no symptoms in service, separation examination was normal as to the relevant systems, and the disabilities did not manifest until many years after service.  There is no argument or evidence that a psychiatric disorder or insomnia are related to service or that PTSD is related to an in-service stressor.  38 C.F.R. §§ 3.303, 3.304(f).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for insomnia and a psychiatric disorder to include PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for insomnia claimed as secondary to service-connected sarcoidosis is denied.

Entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, claimed as secondary to service-connected sarcoidosis, is denied.


REMAND

On the April 2011 VA examination, the Veteran indicated that he experienced muscle cramping of the arms and legs for about 8 years, but that he had not been diagnosed with any disorder relating to these symptoms.  He noted that he had not had any muscle injury or destruction that could be associated with these symptoms.  The nurse practitioner who conducted the April 2011 VA examination diagnosed muscle cramping of the upper and lower extremities by Veteran's report only.  The nurse practitioner found the Veteran did not have any definitive diagnosis for primary muscle cramping without joint involvement and that, without additional evidence, there is no sufficient evidence to diagnose a disorder manifested by muscle cramping.

The Board found the opinion inadequate for rating purposes because the examiner did not set out what additional evidence would be sufficient to diagnose the pertinent disorder.  The Board therefore instructed that an addendum opinion be obtained.  In a May 2012 addendum, the nurse practitioner indicated that she had reviewed the claims file and adhered to her opinion.  She noted that there was typically muscle weakness associated with sarcoidosis.  She indicated that the additional evidence to which she referred was documentation and previous testing to diagnose the disorder of muscle cramping at the time of the initial examination.  She concluded, "It is not likely secondary to the given information that the Veteran had a disorder manifested by cramping of the upper and lower extremities at any time after service."

The nurse practitioner thus indicated that there are muscle symptoms associated with sarcoidosis but that there was no testing available to determine whether the muscle symptoms in this case were caused or aggravated by sarcoidosis.  An examination is therefore necessary to conduct the appropriate testing to be followed by an opinion as to whether the Veteran has a disability manifested by cramping in the upper and lower extremities that is caused or aggravated by his service connected sarcoidosis. 

Accordingly, the claim for entitlement to service connection for a disability manifested by cramping of the upper and lower extremities is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician as to the etiology of his cramping of the upper and lower extremities.  All necessary tests should be conducted.

The claims file must be sent to the physician for review.

The physician should first identify any disability underlying the Veteran's upper and lower extremity cramping.  Then, as to any such disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is either (a) caused by or (b) aggravated by the service connected sarcoidosis.  If the cramping is determined to be a symptom of the sarcoidosis, that should also be set out.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for cramping of the upper and lower extremities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


